PER curiam:
Expedimos auto de revisión para revisar en sus méritos la sentencia que dictara la Sala de San Juan del Tribunal Superior en 3 de julio de 1964.
Elevados los autos originales, los mismos acreditan la siguiente situación: La sentencia anteriormente dictada se notificó a las partes en 3 de julio de 1964. El 31 de julio, dos días antes de vencer el término para solicitar revisión, la parte demandada recurrente radicó ante la Sala senten-ciadora una moción bajo la Regla 49.2 de las de Procedi-miento Civil. La referida moción se señaló el 5 de agosto de 1964 para vista y en 19 de agosto de 1964 fue declarada sin lugar.
El fundamento para declarar sin lugar la referida moción bajo la Regla 49.2 fue que lo planteado en la misma no era materia propia de dicha Regla. Convenimos con la Sala sentenciadora en que ésta era la situación correcta ya que lo allí planteado era materia apropiada de una moción de reconsideración. No le podríamos dar tratamiento de moción de reconsideración, porque se radicó después del término jurisdiccional de 15 días que tenía la recurrente para así hacerlo.
La Regla 53(d) de las de Procedimiento Civil dispone que el transcurso del término para apelar o para someter el recurso de revisión se interrumpirá por la oportuna presen-tación de una moción, formulada de acuerdo con cualquiera de las reglas que a continuación se enumeran, y el referido término comenzará a contarse de nuevo después que se archive en autos copia de la notificación de cualquiera de las siguientes órdenes en relación con dicha moción: (1) decía-*919rando con lugar o denegando una moción bajo la Regla 43.2. . . ; (2) declarando sin lugar una moción de recon-sideración, sujeto a lo dispuesto en la Regla 47; (3) dene-gando una moción de nuevo juicio bajo la Regla 48.
La Regla 49.2, como podrá verse, no está incluida entre aquellas que interrumpen el transcurso del término para apelar o solicitar revisión.
Habiéndose archivado copia de la notificación de la sen-tencia en 3 de julio de 1964, y habiéndose radicado el pre-sente recurso de revisión el 15 de septiembre de 1964, expe-dimos el auto sin jurisdicción para ello, y se dictará sentencia anulando el mismo.